      Case 3:18-cv-02162-MWB Document 30 Filed 12/10/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

QUENTIN MCCLELLAN,                                   No. 3:18-CV-02162

           Plaintiff,                                (Judge Brann)

     v.

REDNER’S MARKETS, INC., JIM
POLCHIN, BOB MCDONOUGH, and
RICK MERKEL,

           Defendants.

                                      ORDER

     AND NOW, this 10th day of December 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendant’s Motion for Summary Judgment (Doc. 16) is GRANTED IN

          PART AND DENIED IN PART.

          a.    Summary judgment is GRANTED as to Counts 1, 2, 5, 6, 9, 10, and

                11. The Clerk of Court shall defer entry of summary judgment on

                these Counts until conclusion of this case.

          b.    Summary judgment is DENIED as to Counts 3, 4, 7, and 8.

     2.   Defendants Polchin and Merkel are DISMISSED from the action.

     3.   A telephonic conference call with counsel of record will be scheduled by

          separate Order.

                                              BY THE COURT:

                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
